Citation Nr: 0014589	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
laminectomy with lumbosacral strain, rated as 40 percent 
disabling.

2.  Entitlement to an effective date earlier than January 12, 
1998, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 until 
January 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1997 from the Columbia, South Carolina 
Regional Office (RO) which denied increased ratings for 
laminectomy with lumbosacral strain, coronary artery bypass 
residuals, and entitlement to a TDIU.  During the pendency of 
the appeal, the service-connected heart disease was increased 
to 100 percent disabling, and a TDIU was established, both 
effective January 12, 1998, pursuant to VA hearing officer 
determination in October 1999.  

A review of the record reflects that the appellant previously 
filed for increased ratings for his service-connected low 
back disability and heart disease, as well as a TDIU, that 
were denied in a rating decision dated in June 1996.  Notice 
of this rating decision was provided on June 21, 1996.  
However, it is pointed out in the claims folder, and the 
Board notes that a notice of disagreement to that rating 
decision was not received until July 17, 1997.  The notice of 
disagreement from the veteran was dated September 1, 1996, 
and the letter from the representative, enclosing the notice 
of disagreement, was dated February 17, 1997.  Nonetheless, 
all documents were stamped as being received on July 17, 
1997.  A determination by the RO dated in July 1997 was 
subsequently rendered to the effect that the notice of 
disagreement was not timely filed.  An ensuing claim for 
increased ratings for the service-connected low back 
disability and heart disease, and a TDIU was most recently 
initiated on February 6, 1997 with the submission of 
additional medical evidence.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran was most recently shown to have flexion of 
the lumbosacral spine to 45 degrees with normal range of 
motion on other motion maneuvers, and has been characterized 
as having frequent moderate low back pain with indications of 
muscle spasm and tenderness to palpation; no pronounced 
intervertebral disc syndrome with symptoms compatible with 
sciatic neuropathy have been medically indicated.  

3.  A claim for TDIU was most recently received on February 
6, 1997.

4.  The veteran was able to secure or follow a substantially 
gainful occupation despite service-connected disability prior 
to January 12, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for residuals of laminectomy with lumbosacral strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1999).

2.  The proper effective date to be assigned for the award of 
TDIU is January 12, 1998.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.400, 4.3, 4.16 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased rating for low back disability.

Service connection for residuals of laminectomy and fusion of 
the lumbosacral spine was established by rating action dated 
in July 1977, effective from February 1, 1977, rated 20 
percent disabling.  The veteran has been in receipt of a 40 
percent disability evaluation in this regard since December 
21, 1995.

The veteran asserts that his service-connected low back 
disorder is more severely disabling than the currently 
assigned disability evaluation reflects.  In the context of a 
claim for a higher rating, a mere allegation that the 
disability has worsened is sufficient to establish a well-
grounded claim.  See Arms v. West, 12 Vet. App. 188, 200 
(1999); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  In assessing a claim for an increased rating, 
the history of the disability should be considered.  
38 C.F.R. § 4.1 (1999); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

The veteran service-connected residuals of laminectomy with 
lumbosacral strain is evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  A 40 percent evaluation requires severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
a positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of these manifestations with abnormal 
mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and n 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.

Service-connected low back disability that does not involve 
disc disease may also be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 pertaining to limitation of motion.  
Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5292.  A 40 percent evaluation requires 
severe limitation of motion.  Id.  

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an evaluation in excess of 40 
percent for residuals of laminectomy with lumbosacral strain. 

The evidence reflects that the veteran was afforded a VA 
examination of the joints for compensation and pension 
purposes in May 1996.  Upon physical examination, it was 
noted that forward bending, extension, bilateral side 
bending, and bilateral rotation could be achieved to 10 
degrees, zero degrees, 10 degrees and 10 degrees, 
respectively.  A motor examination revealed strength of 4/5 
in the psoas, anterior tibialis, and gastrocnemius, 
bilaterally, and 3/5 strength in the extensor hallucis 
longus, bilaterally.  It was reported that there were no 
patellar reflexes, bilaterally.  An impression of mechanical 
low back pain, status post L4-5 and L5-S1 disc removal per 
patient history.  It was noted that straight leg raising was 
negative.  

A Physician Questionnaire dated in May 1997was submitted by 
the appellant's chiropractor, G. S. Cooper, who indicated 
that the veteran had complaints of constant low back pain, 
recurrent left leg pain, sciatica, left lower extremity 
weakness, and tingling in the calf, foot and great toe on the 
right.  It was noted that there was hypothesia in the left 
lower extremity to pinwheel testing, as well as reduced deep 
tendon reflexes for the Achilles, patella and hamstrings on 
the left.  It was the examiner's opinion that the veteran had 
a permanent problem resulting from a surgical fusion and 
subsequent arthritic changes that produced permanent 
biomechanical complications.  

VA outpatient clinic records dated between 1996 and 1998 
primarily show treatment for psychiatric and physical 
disability other than the veteran's lumbosacral spine, 
although occasional reference was made to chronic low back 
pain.  The appellant was shown to have undergone a myelogram 
of the thoracic spine in April 1998 for complaints of pain 
with radiation.  Magnetic resonance imaging (MRI) of the 
cervical spine in August 1998 was performed for indications 
of radiculopathy, and disclosed mild diffuse disc bulging at 
C3-4 and C5-6 slight narrowing of the left neuroforamen at 
those levels due to osteophytes.  VA clinic records also show 
the appellant engaged in some demanding physical activity at 
times.  In March 1997, he noted that he had made a trip to 
Las Vegas with his motorcycle club, although by April 1998, 
he related that he could no longer ride due to pain.  It was 
recorded in June 1997 that he had played gold three times 
during the previous week, and later records indicated that he 
continued to engage in that sport.  

The appellant underwent VA examination of the spine in 
January 1999 and stated that he had constant pain which 
radiated into his left leg with some numbness in that 
extremity.  He indicated that activity made his symptoms 
worse.  He said that he took a pain medication, but could not 
remember the name of it.  

Upon physical examination, it was found that active range of 
motion of the lower extremities was within normal limits in 
all joints.  Sensation was decreased to pinprick and light 
touch over the L5-S1 dermatome on the left.  All other 
dermatomes on the left and right legs were within normal 
limits.  Muscle strength was 5/5 in all joints.  Deep tendon 
reflexes were present and equal.  Great toe dorsiflexion was 
within normal limits.  There was no leg length discrepancy.  
Straight leg raising was negative, bilaterally.  There was no 
pain on palpation of the lumbosacral spine.  There was no 
evidence of any muscle spasm or fasciculation of the 
lumbosacral paraspinal muscles.  

Range of motion of the lumbosacral spine was decreased in 
flexion to about 45 degrees maximum due to pain when flexing 
further.  Extension and lateral flexion were within normal 
limits.  It was observed that gait was nonantalgic and 
without the use of any assistive device and there was no 
limp.  There were no other significant focal neuromuscular or 
functional deficits on examination.  In the diagnosis, it was 
found that the veteran had low back pain with focal findings 
of decreased active range of motion of the lumbosacral spine 
in flexion, and decrease in sensation to pinprick and light 
tough in the left lower extremity at L5-S1.  

Dr. G. S. Cooper, chiropractor, stated in a clinical report 
dated in July 1999 that he had treated the veteran since 1991 
for chronic lower back pain, and that he had most recently 
presented with pain his right hip and flank along with a 
marked reduction in mobility in all ranges of motion in the 
lumber spine.  It was reported that that was significant 
inflexibility in the hamstring and iliopsoas muscle groups 
with muscle spasm bilaterally in that area, as well as 
tenderness to palpation over the paraspinal muscles or the 
spinous processes in that region.  It was noted that the 
Lasegue's test was positive at 40 degrees and the Kemp's test 
was negative.  Dr. Cooper indicated in summary that the 
appellant had frequent moderate lower back pain that had made 
it impossible for him to maintain normal activities, and that 
the condition was resistant to treatment despite a variety of 
conservative approaches.  It was felt that the condition was 
permanent and would necessitate continuing need for treatment 
to provide palliative benefits.  

The veteran testified upon personal hearing on appeal in 
August 1999 that his service-connected low back disorder 
contributed to his not being able to secure and maintain 
gainful employment.  

A review of the record in this instance as to the low back 
reveals that the veteran has complained of a chronic pain 
process which he states has not been significantly alleviated 
by any treatment modalities.  The objective findings upon VA 
examination in May 1996 indicated severely reduced range of 
motion, as well as some neurologic deficit.  It is shown, 
however, that VA outpatient records throughout the appeal 
period do not refer to any treatment involving the low back, 
although reference to low back pain was noted on occasion.  
Rather, the clinical record shows the appellant has recently 
been seen for significant and painful symptomatology 
associated with the cervical and thoracic spine for which 
service connection is not in effect.  When examined by the VA 
in January 1999, it was demonstrated that range of all 
motions had substantially improved and there were no 
indications of muscle spasm, pain on palpation ,or 
fasciculation of the lumbosacral paraspinal muscles.  No 
neurologic deficit was elicited except for decreased pinprick 
and light touch sensation over the L5-S1 dermatome on the 
left.  Motor strength and deep tendon reflexes were within 
normal limits.  The Board observes that such findings on the 
whole do not evince disability of such severity which would 
warrant a higher disability evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Although Dr. Cooper 
subsequently wrote in July 1999 that the appellant had marked 
reduction in mobility in all ranges of motion of the lumbar 
spine, as well as tenderness and muscle spasm, those findings 
comport with the criteria for a 40 percent disability 
evaluation for lumbosacral strain and limitation of the 
lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5295, respectively.  Moreover, Dr. Cooper has 
characterized the veteran's chronic pain process as no more 
moderate, which does not approximate the criteria for the 
assignment of the next higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome.  

Although the appellant has generally stated and testified 
that he experiences more severe disability associated with 
his low back, the existing clinical record does not support 
his assessment.  The Board observes that the VA clinical data 
generated throughout the appeal period indicates that the 
appellant continues to play golf regularly despite his low 
back limitations.  There is no verification in the record 
that he takes any pain medication in this regard.  In other 
words, the evidence does not provide a basis for concluding 
that the veteran symptomatology meets the criteria for a 
higher rating under any applicable schedular rating criteria, 
to include any functional losses due to pain.  See 38 C.F.R. 
§ 4.40, 4.45, 4.59.  Therefore, a rating in excess of 40 
percent for the service-connected low back disability must be 
denied.  

1.  Total disability rating based on individual 
unemployability (TDIU).

The veteran asserts that he is entitled to a total rating 
based on unemployability due to service-connected disability 
prior to January 12, 1998 because he was unable to secure or 
maintain any gainful employment prior to that time.  

Prior to January 12, 1998, the veteran was in receipt of a 60 
percent disability evaluation for coronary artery bypass, a 
40 percent rating for laminectomy with lumbosacral strain, 
and zero percent ratings for degenerative arthritis of the 
right elbow, postoperative scar of the left lower extremity, 
and postoperative scar of the left mammary area.  A combined 
disability evaluation of 80 percent was in effect for the 
service-connected disabilities.  

As explained in the INTRODUCTION portion of this decision, 
the record shows that a claim for TDIU was most recently 
received on February 6, 1997.  Consequently, the effective 
date for the award of TDIU can be no earlier than February 6, 
1997.  By RO hearing officer determination, TDIU was 
established as of January 12, 1998.  Thus, the operative 
question is whether and when, on or subsequent to that date 
do the facts demonstrate that the veteran was entitled to 
TDIU.

TDIU may be awarded, where a veteran's schedular rating is 
less than total, if evidence is received to show that he is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  38 C.F.R. 
§ 4.16 (1999).  Normally, consideration is given to such an 
award only if the veteran has a single service-connected 
disability ratable at 60 percent or more, or if he has two or 
more such disabilities with a combined rating of 70 percent 
or more, with at least one disability ratable at 40 percent 
or more.  38 C.F.R. § 4.16(a) (1999).  However, failure to 
satisfy these percentage standards is not an absolute bar to 
an award of TDIU.  38 C.F.R. § 4.16(b) (1999).  Rather, 
"[i]t is the established policy of [VA] that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled."  Id.  The record reflects that 
the veteran did indeed meet the requirements 

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  See 38 C.F.R. § 3.400 
(1999) (to the same effect).  An exception to that rule 
applies when the application for benefits is received within 
one year from the date of the veteran's discharge or release 
from active service.  In that situation, the effective date 
of the award is made retroactive to "the day following the 
date of discharge or release . . . ."  38 U.S.C.A. 
§ 5110(b)(1) (West 1991).  See 38 C.F.R. § 3.400(b)(2) (1999) 
(to the same effect).

The RO evaluated the veteran's service-connected heart 
disease under Diagnostic Codes 7017.  See 38 C.F.R. §§  4.20, 
4.27.  By regulatory amendment effective January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart under 38 C.F.R. § 4.104, 
Diagnostic Codes 7000 to 7017.  See 62 Fed. Reg. 65207-65244 
(1998).  Where the law or regulations governing a claim 
changes while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  Accordingly, in October 1999, the VA 
hearing examiner considered both the former and revised 
schedular rating criteria in determining whether the 
veteran's coronary artery bypass warranted a higher rating 
and applied the version most favorable to him by awarding a 
100 total disability rating effective the date of the 
regulatory change on January 12, 1998.

Under the former criteria of Diagnostic Code 7017, a 100 
percent rating was provided for a period of one year 
following surgery.  Thereafter, coronary artery bypass would 
be evaluated as arteriosclerotic heart disease under 
38 C.F.R. § 4.104, Diagnostic Code 7005.  A 60 percent 
evaluation is warranted for arteriosclerotic heart disease 
following a typical history of acute coronary occlusion or 
thrombosis, or with a history of substantiated repeated 
anginal attacks, when more than light manual labor is not 
feasible.  A 100 percent evaluation is warranted during, and 
for 6 months following, acute illness from coronary occlusion 
or thrombosis with circulatory shock, etc.  A 100 percent 
evaluation is also appropriate after this 6 month period with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or when more than sedentary 
employment is precluded.  Authentic myocardial insufficiency 
with arteriosclerosis may be substituted for occlusion in 
these evaluation criteria.  See 38 C.F.R. § 4.104, Diagnostic 
Codes 7000-7016 in effect prior to January 12, 1998.

Under the revised criteria, for Diagnostic Code 7017, the 
evaluation for heart disease is based in part on a work load 
expressed in METS (metabolic equivalents) producing cardiac 
symptoms such as dyspnea, fatigue, angina, dizziness or 
syncope.  The METS standards are also used in evaluating 
disability under Diagnostic Code 7016 following heart valve 
replacement.  Under 38 C.F.R. § 4.104, Note 2, one MET is 
defined as the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 millimeters per kilogram 
of body weight per minute.  That note further indicates that 
when the level of METS at which dyspnea, fatigue, angina, 
dizziness or syncope develops is required for an evaluation 
and a laboratory determination of METS by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METS 
and supported by specific examples such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness or syncope may be used.  The new criteria 
also replaced the specified one-year period for a total 
rating following heart valve replacement with an indefinite 
period.  See 38 C.F.R. § 4.104, Diagnostic Code 7017, in 
effect January 12, 1998, and thereafter.  

Under the current rating criteria for coronary artery bypass, 
effective January 12, 1998, a 60 percent rating is warranted 
if there has been more than one episode of congestive heart 
failure in the past year; or; where a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness or syncope, or; where there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A rating of 100 percent disability is 
warranted for: chronic congestive heart failure, or; 
conditions where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7017.

In this regard, the Board finds that the evidence supports 
the conclusion that the veteran was able to secure or follow 
a substantially gainful occupation prior to January 12, 1998 
despite service-connected disability.  VA clinical records 
during the appeal period show that the veteran was examined 
for compensation and pension purposes in May 1996 whereupon 
it was noted that his cardiovascular disease was stable at 
that time without evidence of progression, and well 
controlled on medication.  Low back findings at that time 
indicated severe restriction in lumbosacral spine motion as 
well as some neurologic deficit.  The veteran noted that he 
had had right elbow discomfort for over 40 years and some 
lateral epicondyle point tenderness was elicited upon 
examination, but no loss of function in this regard was 
indicated.  

The appellant was admitted to VA hospital December 1996 for 
complaints of chest pain subsequent to an altercation the 
previous evening when he had been struck in the chest.  
Following examination, however, it was determined that such 
symptoms were not cardiac in origin.  VA outpatient clinic 
notes show that in April 1997, the appellant related that he 
owned a bar, and indicated in June 1997 that he had been 
offered employment with golf club.  While it is shown that he 
did not in fact get that job, it was noted that the reason 
for this was because another man with a family needed the job 
more.  Moreover, the veteran was described as engaging in 
strenuous and vigorous activity during this time frame, 
including riding with his motorcycle club and regularly 
playing golf.  In June 1997, he indicated that he enjoyed 
biking.  In October 1997, it was recorded that he owned a 
club.  The VA outpatient records indicate that the appellant 
was primarily treated for nonservice-connected disability.  
It is indicated that his health apparently remained stable 
despite complaints of low back pain, such that he was able to 
obtain a position as a security guard for several months 
between June and September 1998, and was released from those 
duties primarily for reasons other than physical disability, 
as indicated by his testimony on appeal in August 1999.  His 
service-connected degenerative arthritis of the right elbow, 
postoperative scar of the left lower extremity, and 
postoperative scar of the left mammary area have not been 
treated, or implicated to any extent in any disabling 
condition.  There is no indication in the record that the 
Social Security Administration (SSA) had found the veteran to 
be disabled at any date prior to January 12, 1998.  Under the 
circumstances, it is the Board's conclusion that the evidence 
supports a finding that the veteran was not disabled for work 
prior to January 12, 1998, due to service-connected 
disorders.  

Inasmuch as the evidence supports the conclusion that the 
veteran was able to obtain or retain employment despite 
service-connected disability prior to January 12, 1998, the 
Board finds that the appropriate effective date to be 
assigned for the award of TDIU is no earlier than January 12, 
1998.


ORDER

An increased rating for residuals of laminectomy with 
lumbosacral strain is denied.  

An effective date earlier than January 12, 1998 for the award 
of TDIU is denied.  


		
	B. Lemoine
	Acting Member, Board of Veterans' Appeals


 



